 Case 8:20-cv-01988-WFJ Document 18 Filed 09/30/20 Page 1 of 5 PageID 1497




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

GAINESVILLE ROAD COMMUNITY
TRUST,

           Appellant/Debtor,


v.                                             Case No. 8:20- cv-1988-T-02
                                              Bankr. Case No. 8:20-bk-3888-CPM

ONE FAMILY FLORIDA
PARTNERS, L.P., et. al.,

            Appellees/Creditors.
_________________________________________/


               ORDER DISMISSING BANKRUPTCY APPEAL
      This matter came before the Court on September 30, 2020 for a hearing on

the Appellees’ motion to dismiss this appeal, Doc.3, which the Chapter 11 Trustee

joined. Doc. 15. The Appellant filed a response in opposition. Docs. 14, 16. The

Court grants the motion and dismisses the appeal.

Factual Background

      Gainesville Road Community Trust is the Debtor and is a corporate entity

that owns and runs a trailer park in this District. In May 2020 the Debtor filed a

voluntary Chapter 11 bankruptcy petition, seeking to reorganize. Debtor continued
    Case 8:20-cv-01988-WFJ Document 18 Filed 09/30/20 Page 2 of 5 PageID 1498




to operate the business as Debtor in Possession, through its main owner, Caleb J.

Walsh. In June 2020 the Appellees-Creditors moved pursuant to 11 U.S.C. § 1104

to have a Chapter 11 trustee appointed for the Debtor. Bk. Doc. 33.1 This would

divest Mr. Walsh of control of the trailer park as Debtor in Possession. Mr. Walsh

objected to the motion, and the bankruptcy court held a three-day evidentiary

hearing on the matter, concluding August 7, 2020. Bk. Docs. 92 (response), 188–

190 (transcripts); Docs. 10–12 (transcripts).

        Upon conclusion of the three-day hearing, the bankruptcy court ruled from

the bench, granting the creditors’ motion on August 7 and stating that the order

was effective immediately. Doc. 3-1 at 101, 114. In this lengthy oral order, the

court held that a trustee was appropriate under both 11 U.S.C. § 1104(a)(1) and §

1104(a)(2)2. Doc. 3-1 at 101, 110–111. A formal, written order granting

trusteeship over the debtor was entered on August 11, 2020. Doc. 8-2. Appellant



1
 For ease of reference, record citations to the bankruptcy record are denoted “Bk. Doc. ___.”
2
 These provisions state:
       [A trustee shall be appointed]
       (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement
       of the affairs of the debtor by current management, either before or after the
       commencement of the case, or similar cause, but not including the number of
       holders of securities of the debtor or the amount of assets or liabilities of the debtor;
       or
       (2) if such appointment is in the interests of creditors, any equity security holders,
       and other interests of the estate, without regard to the number of holders of
       securities of the debtor or the amount of the assets or liabilities of the debtor.
§ 1104(a)(1), (2).


                                                 2
    Case 8:20-cv-01988-WFJ Document 18 Filed 09/30/20 Page 3 of 5 PageID 1499




filed a notice of appeal on August 18, 2020. Bk. Doc. 191. This notice was

improperly labeled upon filing but was corrected on August 24. Bk. Doc. 205;

Doc. 1. On August 19, 2020 the formal notice of appointment of trustee was filed,

with Dr. Stephen Oscher appointed as Chapter 11 Trustee. Bk. Docs. 195, 197,

198.

        On August 24, Appellant filed a “statement of issues on appeal” in the

bankruptcy court pursuant to Bankruptcy Rule 8006. Bk. Doc. 208. All issues

listed in this statement were based under the involuntary servitude provisions of

the Thirteenth Amendment to the U.S. Constitution. Id. Also on August 24, 2020,

Appellant filed a motion in the bankruptcy court to stay its order appointing a

trustee pending appeal. Bk. Doc. 209. In the motion to stay, Appellant stated “the

crux of the appeal” was the involuntary servitude argument under the Thirteenth

Amendment. Id. at 23. The bankruptcy court held a hearing and denied the motion

to stay on September 8, 2020. Bk. Doc. 224.

        The appeal was transmitted to this Court on August 24, 2020. Doc. 1-1. On

August 27, 2020 the Appellees moved to dismiss the appeal, Doc. 3, and the

Chapter 11 Trustee joined this motion to dismiss by formal filing on September 28,

2020. Doc. 15.



3
 In its objection to dismissal, Appellant contends its 13th Amendment peonage argument is
merited, but other issues would be brought on appeal. Doc. 14 at 11.
                                              3
    Case 8:20-cv-01988-WFJ Document 18 Filed 09/30/20 Page 4 of 5 PageID 1500




Analysis

        This appeal, ostensibly on behalf of the Debtor, is brought by the former

Debtor in Possession, the Caleb Walsh interests. This includes Mr. Walsh, who

has several investment or operations companies, including entities known as John

Ruth Capital, and Parks Management. Also possibly allied with Mr. Walsh is one

of his investors Joshua Craven (through CRG Properties, Inc.).

        The Debtor, however, is controlled by the Chapter 11 Trustee Dr. Stephen

Oscher. The Trustee was appointed after detailed evidentiary hearings, by a

lengthy and quite sound4 order of the bankruptcy judge. The bankruptcy judge

then reviewed Appellant’s motion to stay the trustee order pending appeal and

denied it on the merits.

        Litigation of the Debtor Gainesville Road Community Trust is controlled by

its lawfully appointed Chapter 11 Trustee Oscher, not by former management. The

Trustee wants this appeal, brought by those divested managers, dismissed. That

resolves this issue as to the Debtor. See Westwood Cmty. Two Ass’n, Inc. v.

Barbee, 293 F.3d 1332, 1334–35 (11th Cir. 2002).




4
 The undersigned has read each page of the three-day evidentiary hearing, found in this record at
dockets 10, 11, and 12.
                                               4
 Case 8:20-cv-01988-WFJ Document 18 Filed 09/30/20 Page 5 of 5 PageID 1501




      This is not to say that Mr. Walsh and his interests were without remedy. If

former management wished to appeal the appointment of the Trustee, they could

have certainly done so as “aggrieved persons.” Id. They did not choose this route.

      The motion to dismiss, Doc. 3, is granted. This appeal is dismissed. The

Clerk is directed to close the case.

      DONE AND ORDERED, this 30th day of September, 2020.




COPIES FURNISHED TO:
Counsel of Record




                                        5
